U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-140236 ZENTRIC, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction ofIncorporation or organization) (I.R.S. EmployerIdentification No.) 346 Kings Way, South Melbourne, Victoria 3205 Australia (Address of Principal Executive Offices) 613 96901077 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15 (d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 15, 2011: 74,576,827 shares of common stock. Transitional Small Business Disclosure Format Yes oNo x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to Zentric, Inc. Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 22, 2011 (the “Form 10-Q”), is to furnish Exhibit 101 in accordance with Rule 405 of Regulation S-T.Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 TABLE OF CONTENTS PARTI FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Control and Procedures 15 PART II OTHER INFORMATION Item 1 Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 16 3 ZENTRIC, INC. (A Development Stage Company) BALANCE SHEETS June 30, 2011 (Unaudited) December 31, 2010 (Audited) ASSETS Current Assets Cash $ - $ Prepaid Expense - Total Assets $ - $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Interest Payable Advances from shareholder Note payable, net of discount Total Liabilities Stockholders' Deficit Common stock: $0.001 par value, 100,000,000 common shares authorized, 67,910,160 and 60,973,219 common shares outstanding as of June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) Total Liabilities and Stockholders' Deficit $ - $ The accompanying notes are an integral part to these financial statements. 4 ZENTRIC, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, 2011 Three Months Ended June 30, 2010 Six Months Ended June 30, 2011 Six Months Ended June 30, 2010 For The Period From July 21 2008 (inception) to June 30, 2011 REVENUE $
